920 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Douglas BROWN, Plaintiff-Appellant,v.Eldon TULLOCH, Defendant-Appellee.
No. 90-5609.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1990.
ORDER

1
James Douglas Brown seeks review of this court's order denying his motion for leave to proceed without prepayment of fees under Fed.R.App.P. 24(a).


2
In a complaint filed pursuant to 42 U.S.C. Sec. 1983, Brown alleged that defendant, the sheriff of Blount County, Tennessee, deprived him of protected rights by failing to bring criminal charges against local officials.  The district court dismissed the complaint as frivolous and certified that an appeal would not be taken in good faith.  28 U.S.C. Secs. 1915(a) and (d).


3
Brown's subsequent motion to proceed without prepayment of fees was denied after it was determined that an appeal would be frivolous.  Brown was advised further that the failure to pay the filing fee within fourteen days after entry of that order would result in dismissal of his appeal for failure to prosecute.


4
Upon review, we conclude that the motion was properly denied.  Moreover, we note that Brown failed to pay the requisite filing fee within fourteen days of entry of the earlier order.


5
Accordingly, it is ORDERED that the appeal is hereby dismissed.  Rule 8(b), Rules of the Sixth Circuit.